DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (“Choi” hereinafter, U.S. Publication No. 2015/0065846 A1).
As per claim 1, Choi discloses an apparatus for determining a risk assessment of atherosclerotic cardiovascular disease (ASCVD) using algorithm-based medical imaging analysis (abstract & paragraph [0024]: “provides a patient-specific and location-specific risk score for the pathogenesis of CAD”) to process computed tomography (CT) images of a patient (paragraph [0028]: CT imaging), generated non-invasively, and determine measurements of lumen, vessel walls and plaque of arterial vessels by image processing images rendered from the CT images (paragraphs [0037]-[0040]: a patient specific geometric model as shown in figure 2 is rendered based on a plurality of Ct images, and the model includes the measurements of lumen, vessel walls and plaque information), comprising: a non-transient computer readable medium configured to store executable instructions; and one or more hardware processors in communication with the computer readable medium (figure 6), wherein the executable instructions, when executed by the one or more hardware processors, configure the one or more hardware processors to: receive a first set of the CT images depicting a first arterial bed and a second set of the CT images depicting a second arterial bed, the second arterial bed being noncontiguous with the first arterial bed (paragraphs [0041] & [0054]: each of a plurality of points in the patient specific geometric model is the claimed “arterial bed”, which are a network of arterial vessels); quantify ASCVD in the first arterial bed based on image processing images rendered from the first set of the CT images; quantify ASCVD in the second arterial bed based on image processing images rendered from the second set of the CT image (a feature factor is calculated for each point, and the feature factors include: probability of the presence or absence of plaque at the points, paragraph [0042] & [0054]-[0055], numeral 468 in figure 4B); and 
As per claim 2, Choi discloses wherein the executable instructions, when executed by the one or more processors, further configure the one or more processors to: determine a first weighted assessment of the first arterial bed, the first weighted assessment generated using weighted adverse events for the first arterial bed; determine a second weighted assessment of the second arterial bed, the second weighted assessment generated using weighted adverse events for the second arterial bed; and determine an ASCVD patient risk score based on the first weighted assessment and the second weighted assessment (paragraph [0042] & [0055]: Choi teaches a plurality of weighed assessment for each point in the patient specific model, and the adverse events may be “patient age, gender, height, weight, etc., (v) lifestyle characteristics, e.g., presence or absence of current medications/drugs, (vi) general risk factors of CAD, such as smoking, diabetes, hypertension, abdominal obesity, dietary habits, family history of CAD, etc”).
As per claim 3, Choi discloses generate a second ASCVD patient risk score of the patient based at least on another weighted assessment of the first arterial bed or another weighted assessment of the second arterial bed second weighted (the risk score may be affected by any of the patient characteristics, such as “patient age, gender, height, weight, etc., (v) lifestyle characteristics, e.g., presence or absence of current medications/drugs, (vi) general risk factors of CAD, such as smoking, diabetes, hypertension, abdominal obesity, dietary habits, family history of CAD, etc”).
As per claim 4, Choi discloses wherein the first arterial bed includes arteries of one of the aorta, carotid arteries, lower extremity arteries, renal arteries, and cerebral arteries (paragraph 
As per claim 5, Choi discloses wherein the second arterial bed includes arteries of one of the aorta, carotid arteries, lower extremity arteries, renal arteries, and cerebral arteries that are different than the arteries of the first arterial bed (paragraph [0027]: “Patient-specific anatomical data may include data regarding the geometry of the patient's heart, e.g., at least a portion of the patient's aorta, a proximal portion of the main coronary arteries … connected to the aorta, and the myocardium”, and the second point may be at the patient’s aorta).
As per claim 6, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on the absence or presence of plaque (paragraph [0055] and numeral 468 in figure 4B).
As per claim 7, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on the absence or presence of non-calcified plaque (see paragraph [0040] for calcified or non-calcified plaque).
As per claim 8, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on the absence or presence of low attenuation plaque (see paragraph [0042] for “presence of low attenuation plaque”).
As per claim 9, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on a measure of the extent of ASCVD in the first arterial bed and the second arterial bed (as explained above, the estimates of the probability of the presence or absence of plaque at the points are the claimed “measure”).

As per claim 11, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on a measure of the percent atheroma volume in the first arterial bed and the second arterial bed (paragraph [0042]: “epicardial fat volume”, “characteristics of the aortic geometry (e.g., cross-sectional area profile along the ascending and descending aorta, and surface area and volume of the aorta”).
As per claim 12, Choi discloses wherein the percent of atheroma volume is determined by the atheroma volume / vessel volume x 100 (paragraph [0042]: SYNTAX score computing ratio of atheroma volume and vessel volume).
As per claim 13, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based at least in part on a total atheroma volume normalized to vessel length (TAVnorm) measure in the first arterial bed and the second arterial bed (SYNTAX scores include comparing total atheroma volume with the vessel length at a particular point in the patient specific model).
As per claim 14, Choi discloses wherein the executable instructions, when executed by the one or more processors, configure the one or more processors to normalize the atherosclerotic cardiovascular disease (ASCVD) patient risk score based on at least one of age, gender, ethnicity, and/or coronary artery disease (CAD) risk factors (paragraph [0042]: the feature vector also includes patient’s age and gender).

As per claim 16, Choi discloses wherein the atherosclerotic cardiovascular disease (ASCVD) patient risk score is based in part on a proportion of non-calcified plaque vs. calcified plaque (paragraph [0055]: estimating plaque composition includes determining proportion of non-calcified and calcified plaque).
As per claim 18, see explanation in claim 1, the examiner notes Choi’s system is a computer-like system, which inherently includes a non-transitory computer readable medium.
As per claim 19, see explanation in claim 16.
As per claim 20, see explanation in claim 1.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667